 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JOEL MADRIGAL,                                   Case No. 1:20-cv-00820-DAD-EPG

12                  Plaintiff,
                                                       ORDER RE: STIPULATED DISMISSAL OF
13           v.                                        ENTIRE ACTION WITH PREJUDICE

14    BRYAN FERREIRA, et al.,
                                                       (ECF No. 17)
15                  Defendants.

16

17          The parties have filed a stipulation to dismiss this entire action with prejudice. (ECF

18 No. 17.) In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed.

19 R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
   Accordingly, the Clerk of the Court is respectfully directed to close this case.
20

21
     IT IS SO ORDERED.
22

23     Dated:     June 8, 2021                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
